Citation Nr: 0702722	
Decision Date: 01/30/07    Archive Date: 02/06/07	

DOCKET NO.  05-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1968 
to November 1971 and from February 1979 to December 1994.  
His first period of service included almost one year of 
foreign and/or sea service.  This included time in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of VARO in 
Waco, Texas, that denied entitlement to the benefit sought.  

The appeal is being REMANDED to RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The veteran will be 
notified if further action is required.


REMAND

A review of the evidence of record shows the initial claim 
for service connection for PTSD was received in 
September 2003.  Of record is a December 2003 communication 
from a social worker and team leader at a Vet Center in 
Biloxi, Mississippi, indicating the veteran was first seen 
there in June 2003 for problems that he attributed to his 
experiences in Vietnam.  Those individuals stated the veteran 
met the criteria for a diagnosis of chronic, severe PTSD.  VA 
outpatient records dated in 2003 and 2004 reveal diagnoses 
that include PTSD.  

The veteran has submitted stressor information, but he has 
not provided information as to the unit to which he was 
assigned, names of individuals with whom he served at the 
time of the exposure to the stressful experience, or other 
information that would be helpful in corroborating his 
stressful incident or incidents.  

The veteran's service medical records for his first period of 
service are not available due to the fire-related incident at 
the National Personnel Records Center in St. Louis in 1973.  
Where "service medical records are presumed destroyed... the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The record shows VA has attempted to obtain the 
service medical records, but has been informed that the 
service medical records for the first period of service are 
not available.  However, the record does contain some 
personnel records pertaining to the veteran's first period of 
service.  They include a notation that in November 1970 the 
veteran reported to Helicopter Attack Squadron, Light 3, for 
duty.  The veteran has submitted articles that include an 
August 2004 Internet article abou the Seawolves and a SEAL 
operation.  Reference was made to Helicopter Attack (Light) 
Squadron 3.  Reference was made to various combat missions in 
which his squadron was involved.  No mention was made of the 
veteran's name.  The record shows no attempt has been made to 
obtain corroborating stressor verification from the U.S. Army 
and Joint Services Records Research Center (JSRRC).  Daye v. 
Nicholson, No. 05-2745 (U.S. Vet. App. November 22, 2006).  
With its heightened duty to assist the veteran in the 
development of evidence relevant to the claim, the Board 
believes that the case should be REMANDED for the following 
actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
and Supp. 2005) and 38 C.F.R. § 3.159 
(2006), the veteran must be provided 
notice of what additional information and 
evidence are needed to substantiate his 
claim for service connection for PTSD.  
Also, the veteran should be invited to 
submit lay statements from individuals 
with whom he served in Vietnam with 
regard to helping verify his claimed 
stressors.  Notice of the five elements 
pertinent to service connection claims 
set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) must also be 
furnished.  The veteran must be notified 
of what portion of the evidence VA will 
secure, and what portion he himself must 
submit and be advised to submit all 
pertinent evidence not already on file 
that is in his possession.  He must also 
be advised that, if requested, VA will 
assist him in obtaining updated records 
of treatment from any medical personnel, 
provided that he gives sufficient 
identifying information and written 
authorization.  Depending on the response 
received from the veteran, assistance to 
him must then be afforded.  

2.  Records of VA medical treatment not 
already on file that pertain to the 
veteran's claimed PTSD must be obtained 
and made a part of the claims folder.  

3.  VA should then again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed to in 
service.  He should be asked to provide 
specific details for the claimed 
stressful events, such as dates, places, 
detailed description of events, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, and specific 
assignment and any other identifying 
details.  He should be advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted. 

4.  Regardless of whether or not the 
veteran responds to the requests set 
forth in the proceeding paragraph, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD, 
using any and all information regarding 
his claimed stressor(s) previously 
provided by him or others.  This summary, 
and all associated documents must then be 
sent to the JSRRC, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  Of 
particular interest is information 
regarding the activities of Helicopter 
Attack Squadron( Light) 3, in 
December 1970 and January 1971.  

5.  Following receipt of the JSRRC 
report, as well as completion of any 
additional development requested above, 
or suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s) verified by the JSRRC, 
or through other documents or sources.  
If no stressor is verified, that should 
be so stated in the report. 

6.  If credible supporting evidence of an 
inservice stressor is shown, VA should 
arrange for the veteran to be examined by 
a physician with knowledge in psychiatry.  
VA should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment on whether there is a link 
between any verified stressor or 
stressors and any current diagnosis of 
PTSD.  If any other psychiatric disorder 
is identified, the examiner should 
express an opinion as to its etiology.  
The report of the examination should 
include a complete rationale for any 
opinion expressed.  

7.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a Supplemental Statement 
of the Case, and be given an opportunity 
for response.  Then, the case should be 
returned to the Board for further review, 
if otherwise in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





